     Case 19-27996 Doc 32-5 Filed 05/12/20 Entered 05/12/20 11:11:46                                                         Desc
               Statement Accompanying Relief From Stay Page 1 of 1


                                        REQUIRED STATEMENT TO ACCOMPANY
                                         ALL MOTIONS FOR RELIEF FROM STAY
All Cases: Debtor(s)    Peter A Renkens              Case No.  19-27996                                     Chapter    13
                                NewRez LLC d/b/a Shellpoint Mortgage
                                Servicing as the servicing agent for Wilmington
                                Savings Fund Society, FSB, not in its individual
                                capacity but solely as owner trustee for
All Cases: Moving Creditor                                              Date Case Filed
                                Deephaven Residential Mortgage Trust 2019-1                                     10/2/2019
Nature of Relief Sought:        ■ Lift Stay           □ Annul Stay    □ Other (describe)
Chapter 13:      Date of Confirmation Hearing         12/6/2019       Or Date Plan Confirmed                  01/31/2020
Chapter 7:       □ No-Asset Report Filed on
                 □ No-Asset Report not filed, Date of Creditors Meeting    11/4/2019

1.   Collateral
     a.   ■ Home
     b.   □ Car Year, Make, and Model
     c.   □ Other (describe)

2.   Balanced Owed as of April 22, 2020                  $170,657.39, principal balance, $187,579.57 payoff balance
     Total of all other Liens against Collateral

     In Chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the amounts and
3.   dates of all payments received from the debtor(s) post-petition:
     Attached as Exhibit D
4.   Estimated Value of Collateral (must be supplied in all cases)        $259,000.00 based on Debtors Schedule A/B

5.   Default
     a.   □ Pre-Petition Default
          Number of months                         Amount
     b.   ■ Post-Petition Default
          i.    ■ On direct payments to the moving creditor
                Number of months            4      Amount      $8,686.64
          ii.   □ On payments to the Standing Chapter 13 Trustee
                Number of Months                   Amount

6.   Other Allegations
     a.   □ Lack of Adequate Protection § 362(d)(1)
          i.    □ No insurance
          ii.   □ Taxes unpaid         Amount       $
          iii. □ Rapidly depreciating asset
          iv. □ Other (describe)

     b.   □ No Equity and not Necessary for an Effective reorganization § 362(d)(2)

     c.   □ Other “Cause” § 362(d)(1)
          i.   □ Bad Faith (describe)
          ii. □ Multiple Filings
          iii. □ Other (describe)

     d.   Debtor’s Statement of Intention regarding the Collateral
     i.   □ Reaffirm     ii.    □ Redeem       iii.    □ Surrender                 iv.   ■ No Statement of Intention Filed

Date:     May 12, 2020                                       /s/ Josephine J. Miceli
                                                             Counsel for Movant
